Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 25-31, 33-39, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Traeger (US2016/0327263) in view of Burkhardt (US10,331,116).
Traeger discloses substantially all of the claimed limitations, including:
A pellet grill, comprising: a cooking chamber 10; a burn pot 707; an ignitor 718 extending into the burn pot and configured to ignite pellet fuel located within the burn pot (fig. 7,10); and a controller 1105 configured to automatically manage operation based on various conditions including a predetermined temperature threshold (para. 0061,0062,0065,0066). 

Nevertheless, Traeger fails to specifically recite the controller configured to:

determine a first temperature of the cooking chamber during a first duration, the first temperature to be recorded as a prior temperature; 
following expiration of the first duration, determine a second temperature of the cooking chamber, the second temperature to be recorded as a current temperature; 
determine whether the prior temperature is greater than the current temperature; 
in response to determining that the prior temperature is greater than the current temperature, command a counter of the pellet grill to increment a failure count; 
determine whether the failure count is greater than or equal to a first threshold failure count; 
and in response to determining that the failure count is not greater than or equal to the first threshold failure count, enable a reignition subroutine, 
wherein the controller is to command the ignitor to activate in association with execution of the reignition subroutine, 
wherein the controller is further configured, in response to determining that the prior temperature is not greater than the current temperature, to command the counter to decrement the failure count, 
wherein the controller is further configured, in response to determining that the failure count is greater than or equal to the first threshold failure count, to disable the reignition subroutine, wherein the controller is further configured to: in response to enabling the reignition subroutine, 
determine whether the failure count is greater than or equal to a second threshold failure count, the second threshold failure count being greater than the first threshold failure count; 
and in response to determining that the failure count is greater than or equal to the second threshold failure count, initiate a shutdown operation associated with an engine of the pellet grill, 
wherein the controller is further configured to: following expiration of the first duration, determine whether a control system of the pellet grill is executing a searing operation; 
and in response to determining that the control system is executing the searing operation, 
determine whether the current temperature is less than a threshold searing temperature, 
wherein the controller is further configured, in response to determining that the current temperature is less than the threshold searing temperature, to command the counter to increment the failure count, 
wherein the controller is further configured, in response to determining that the current temperature is not less than the threshold searing temperature, to command the counter to decrement the failure count.  

Burkhardt, in the same or related field of endeavor, teaches that it is known in the art to provide a controller configured to be capable of performing the claimed function and method steps (col. 6, line 10 – col. 7, line 16; fig. 5).
Burkhardt teaches that such an arrangement provides for a system to safeguard an automated cooking appliance (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the control configuration as taught by Burkhardt into the invention disclosed by Traeger, so as to provide for a system to safeguard an automated cooking appliance.

Claims 24, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Traeger (US2016/0327263) in view of Burkhardt (US10,331,116).
Traeger and Burkhardt teach substantially all of the claimed limitations as discussed above.
Nevertheless, Traeger and Burkhardt fail to specifically recite the ignitor being a DC powered glow plug.
Official Notice is given that DC powered glow plug ignitor is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for effective ignition for combustion devices.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DC powered glow plug into the invention taught by Traeger and Burkhardt, so as to provide for effective ignition for combustion devices.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
October 14, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762